DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 05/26/22.
The application has been amended as follows: 
Claims 3-4 and 6-14 have been cancelled. 
1.         (Currently Amended) An intraocular lens (IOL) injector, comprising: 
an injector body having a proximal end and a distal end including: 
a main injector body having a distal end and a proximal end; 
a nozzle coupled to the distal end of the main injector body; and 
a bore extending from the proximal end of the injector body to the distal end of the injector body; 
a plunger having a proximal portion and a distal portion, the plunger slideably disposed within the bore and adapted to advance an IOL along a longitudinal axis of the IOL injector; 
an automatic plunger advancement driver having: 
a cylinder concentrically disposed around the proximal portion of the plunger, the cylinder having a thread adapted to rotatably engage with a plunger thread in the proximal portion of the plunger; and 
a torsion spring having stored rotational energy, the torsion spring concentrically disposed around the cylinder, 
wherein at least one end of the torsion spring is coupled to the cylinder such that in response to a release of the stored rotational energy, the cylinder is configured to rotate around the longitudinal axis and the plunger moves axially toward the distal end of the injector body; and 
a braking mechanism configured to prevent axial movement of the plunger, including: 
a handle having a proximal end and a distal end and rotatably coupled to the injector body at a pivot point disposed between the proximal end and the distal end of the handle in response to a force applied to the handle; 
a brake release arm having a proximal end coupled to the handle and the distal end coupled to one or more brake pads disposed within a brake pad pocket having a space formed between the plunger and an inner wall of the brake pad pocket, wherein the inner wall of the brake pad pocket is tapered and narrower at a distal end of the brake pad pocket, such that the brake provides, by virtue of the tapered inner wall, transverse frictional braking force thereby preventing axial movement of the plunger in absence of a force applied to the handle; and 
compression springs disposed between the injector body and the brake pads, the compression springs adapted to move the brake pads toward the plunger; 
wherein, in response to the force applied to the handle, the brake release arm moves in an axial direction along the longitudinal axis and compresses the compression springs and moves the brake pads away from the plunger thereby removing the frictional braking force from the plunger and allowing movement of the plunger in response to the release of the stored rotational energy of the torsion spring.
Specification

In the specification, filed 12/12/19, page 13, line 5: delete “the brake pads 575” and add --the brake pads 579--.
Reasons for Allowance
Claims 1 and 5 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art alone or in combination that teaches an intraocular lens (IOL) injector that includes the combination of recited limitations in claim 1.
Previously cited prior art reference Bartell discloses (Figs. 1 and 3-4) an intraocular lens (IOL) injector (1), comprising: an injector body having a proximal end and a distal end including: a main injector body (47) having a distal end and a proximal end; a nozzle (38) coupled to the distal end of the main injector body (Col. 5, lines 25-29 & 44-54): and a bore [i.e. continuous lumen] extending from the proximal end of the injector body to the distal end of the injector body (Col. 6, lines 63-65); and a plunger (53) having a proximal portion and a distal portion, the plunger slideably disposed within the bore and adapted to advance an IOL along a longitudinal axis of the lOL injector (Abstract). 
However, Bartell fails to disclose an automatic plunger advancement driver having: a cylinder concentrically disposed around the proximal portion of the plunger, the cylinder having a thread adapted to rotatably engage with a plunger thread in the proximal portion of the plunger; and a torsion spring having stored rotational energy, the torsion spring concentrically disposed around the cylinder, wherein at least one end of the torsion spring is coupled to the cylinder such that in response to a release of the stored rotational energy, the cylinder is configured to rotate around the longitudinal axis and the plunger moves axially toward the distal end of the injector body; and a braking mechanism configured to prevent axial movement of the plunger, including: a handle having a proximal end and a distal end and rotatably coupled to the injector body at a pivot point disposed between the proximal end and the distal end of the handle in response to a force applied to the handle; a brake release arm having a proximal end coupled to the handle and the distal end coupled to one or more brake pads disposed within a brake pad pocket having a space formed between the plunger and an inner wall of the brake pad pocket, wherein the inner wall of the brake pad pocket is tapered and narrower at a distal end of the brake pad pocket, such that the brake provides, by virtue of the tapered inner wall, transverse frictional braking force thereby preventing axial movement of the plunger in absence of a force applied to the handle; and compression springs disposed between the injector body and the brake pads, the compression springs adapted to move the brake pads toward the plunger; wherein, in response to the force applied to the handle, the brake release arm moves in an axial direction along the longitudinal axis and compresses the compression springs and moves the brake pads away from the plunger thereby removing the frictional braking force from the plunger and allowing movement of the plunger in response to the release of the stored rotational energy of the torsion spring.
Previously cited prior art reference Jones discloses (Figs. 1-3) an automatic plunger advancement driver having: a cylinder (110) concentrically disposed around the proximal portion of a plunger (90), the cylinder having a thread (111) adapted to rotatably engage with a plunger thread (94) in the proximal portion of the plunger (Par. 0115); and a torsion spring (136) having stored rotational energy (Par. 0132), the torsion spring concentrically disposed around the cylinder (Fig. 3), wherein at least one end of the torsion spring is coupled to the cylinder such that in response to a release of the stored rotational energy, the cylinder is configured to rotate around the longitudinal axis and the plunger moves axially toward the distal end of the injector body (Par. 0154-0155).
However, Jones fails to disclose a braking mechanism configured to prevent axial movement of the plunger, including: a handle having a proximal end and a distal end and rotatably coupled to the injector body at a pivot point disposed between the proximal end and the distal end of the handle in response to a force applied to the handle; a brake release arm having a proximal end coupled to the handle and the distal end coupled to one or more brake pads disposed within a brake pad pocket having a space formed between the plunger and an inner wall of the brake pad pocket, wherein the inner wall of the brake pad pocket is tapered and narrower at a distal end of the brake pad pocket, such that the brake provides, by virtue of the tapered inner wall, transverse frictional braking force thereby preventing axial movement of the plunger in absence of a force applied to the handle; and compression springs disposed between the injector body and the brake pads, the compression springs adapted to move the brake pads toward the plunger; wherein, in response to the force applied to the handle, the brake release arm moves in an axial direction along the longitudinal axis and compresses the compression springs and moves the brake pads away from the plunger thereby removing the frictional braking force from the plunger and allowing movement of the plunger in response to the release of the stored rotational energy of the torsion spring.
Previously cited prior art reference Fayyaz discloses (Figs. 13A-B) a braking mechanism configured to prevent axial movement of a plunger (228), including: a handle (1304) having a proximal end and a distal end and rotatably coupled to the injector body at a pivot point disposed between the proximal end and the distal end of the handle in response to a force applied to the handle (Par. 0063); a brake release arm (1306) having a proximal end coupled to the handle and the distal end coupled to one or more brake pads (1312) disposed within a brake pad pocket (1310) having a space formed between the plunger and an inner wall of the brake pad pocket, wherein the inner wall of the brake pad pocket is tapered and narrower at a distal end of the brake pad pocket, such that the brake provides, by virtue of the tapered inner wall, transverse frictional braking force thereby preventing axial movement of the plunger in absence of a force applied to the handle (Par. 0061); and compression springs (1302) disposed between the injector body and the brake pads, the compression springs adapted to move the brake pads toward the plunger (Par. 0062); wherein, in response to the force applied to the handle, the brake release arm compresses the compression springs and moves the brake pads away from the plunger thereby removing the frictional braking force from the plunger and allowing movement of the plunger in response to the release of the stored rotational energy of the torsion spring (Par. 0063-0064). However, Fayyaz fails to disclose that in response to the force applied to the handle, the brake release arm moves in an axial direction along the longitudinal axis.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartell to have an automatic plunger advancement driver having: a cylinder concentrically disposed around the proximal portion of the plunger, the cylinder having a thread adapted to rotatably engage with a plunger thread in the proximal portion of the plunger; and a torsion spring having stored rotational energy, the torsion spring concentrically disposed around the cylinder, wherein at least one end of the torsion spring is coupled to the cylinder such that in response to a release of the stored rotational energy, the cylinder is configured to rotate around the longitudinal axis and the plunger moves axially toward the distal end of the injector body. Doing so would provide an automated drive mechanism (Par. 0052), as taught by Jones.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771